


Exhibit 10.7
Description of 2012-2014 Long-Term Incentive Umbrella Plan
Under the Amended and Restated 2006 Equity and Performance Incentive Plan
2012-2014 Performance Goal and Award Pool            
The performance goal for the Company's three year performance period beginning
with the Company's fiscal year 2012 and extending through the fiscal year 2014
(the "LTI Performance Period") shall be an average of $5.0 million per year over
the LTI Performance Period in Net cash provided by operating activities, as
reported in the Company's Statements of Consolidated Cash Flows (“Cash Flow”).
The maximum value of shares of common stock issuable, subject to the exercise of
negative discretion by the Company's Compensation Committee, upon reaching the
performance goal shall equal 15% of the aggregate Cash Flow over the LTI
Performance Period.
The purpose of establishing the maximum pool under Company's 2012-2014 Long-Term
Incentive Umbrella Plan (the "2012-2014 LTI Umbrella Plan") is to improve tax
efficiency with respect to the Company's incentive programs and achieve an
Internal Revenue Code Section 162(m) "performance based" exemption for annual
bonus amounts earned by the designated participants identified below, during the
LTI Performance Period. The 2012-2014 LTI Umbrella Plan is authorized by and
subject to the terms of the Kaiser Aluminum Corporation Amended and Restated
2006 Equity and Performance Incentive Plan.
The specified maximum pool allocations, as established and defined below are
subject to the Company's Compensation Committee's authority to reduce, but not
increase, the amount of the actual bonus earned and payable to each designated
participant under the 2012-2014 LTI Umbrella Plan. It is anticipated that the
payouts to the covered employees under the 2012-2014 LTI Umbrella Plan will be
reduced by the Company's Compensation Committee through the exercise of negative
discretion, which is permitted under Section 162(m). The Company's Compensation
Committee's exercise of negative discretion with respect to one participant's
award under the bonus pool shall not result in an increase in the amount payable
to another participant under the bonus pool.    
Allocation of Award Pool to Designated Participants
Executive Name
Executive Title
Percent of Pool Allocated
to Executive1
Jack A. Hockema
Chief Executive Officer
56.15%
John Barneson
SVP, Corporate Development
9.54%
John M. Donnan
SVP, General Counsel and Secretary
11.63%
[Other Designated Participant]
[Designated Participant Title]
[Percentage]
[Other Designated Participant]
[Designated Participant Title]
[Percentage]



Administrative Provisions


The 2012-2014 LTI Umbrella Plan only applies to the calculation and award of
incentive awards, if any. There will be no duplication of benefits created by
the 2012 LTI Umbrella Plan.


The 2012-2014 LTI Umbrella Plan will not increase any benefits that may be
payable under any severance and/or change in control agreements




